J-S42043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAVONE ARMSTRONG                          :
                                               :
                       Appellant               :   No. 2013 EDA 2018

        Appeal from the Judgment of Sentence Entered February 26, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0011385-2016


BEFORE:      OTT, J., KUNSELMAN, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 25, 2019

       Appellant, Shavone Armstrong, appeals from the aggregate judgment

of sentence of life without the possibility of parole. The sentence was imposed

on February 26, 2018, by the Honorable Glenn B. Bronson after Appellant was

convicted of First Degree Murder, Conspiracy to commit First Degree Murder,

Robbery, Kidnapping, Unlawful Restraint, and Possession of an Instrument of

Crime (PIC) for the murder of Toy Bryant.1,2         Appellant is challenging the
____________________________________________


1 18 Pa.C.S. §§ 2502(a), 903, 3701(a)(1), 2901, 2902(a)(1), and 907,
respectively.

2 We note that Appellant was charged with one count of Conspiracy, with the
criminal objective noted as “murder/robbery/kidnapping.” On the jury verdict
sheet, three separate conspiracy charges were listed: “conspiracy to murder,
conspiracy to kidnap and conspiracy to robbery,” and the jury listed “guilty”
next to each charge. Appellant’s sentencing Order indicates that Appellant
was sentenced for “conspiracy to commit kidnapping” and was not sentenced
for “kidnapping.” However, a review of the sentencing transcripts shows that


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S42043-19



sufficiency of the evidence for her conviction of first degree murder and the

weight of the evidence. We affirm.

       Appellant’s conviction arises out the murder of Toy Bryant (victim).

Appellant was arrested and charged with First Degree Murder, Conspiracy,

Robbery, Kidnapping, Unlawful Restraint and PIC. Appellant proceeded to a

jury trial. Appellant’s co-conspirators, Ms. Shintele Smith (Ms. Smith) and Mr.

Keith Bullock (Mr. Bullock) were not co-defendants at Appellant’s trial.            At

trial, the Commonwealth called the following witnesses. Ms. Moten, the

victim’s sister, testified to events leading up to her sister’s murder.            Ms.

Danielle    Raymond,      Appellant’s     cousin,   neighbor   to   the   victim   and

friend/acquaintance of Ms. Smith, testified to events leading up to Ms. Bryant’s

murder and to statements made by Appellant and Ms. Smith before and after

the murder.        Mr. Bullock, one of Appellant’s co-conspirators, testified to

events surrounding the murder. Detective Cento testified to the interview that

he conducted with Danielle Raymond. The first responding police personnel,

Crime Scene Unit personnel, and a Medical Examiner, testified about the

____________________________________________


the trial court stated “there’s three conspiracies listed here [on the jury verdict
sheet], but only one conspiracy charge. So that will just be conspiracy to
commit murder I will sentence on.” N.T. 2/26/18 at 31. Additionally, as to
the charge of “kidnapping” the trial court sentenced Appellant to “three and a
half to 20 years” incarceration. Id. at 41. It is clearly a clerical error that
Appellant’s sentencing Order states that Appellant was sentenced for
“conspiracy to commit kidnapping” and not sentenced for “kidnapping.” We
therefore, request that the trial court correct its judgment of sentence Order
to reflect that Appellant was sentenced for “kidnapping” and not “conspiracy
to kidnap.” The trial court has inherent power to correct obvious mistakes in
its order. Commonwealth v. Holmes, 933 A.2d 57, 65 (Pa. 2007).

                                           -2-
J-S42043-19



location where the victim’s body was found and described her body and

injuries. Detectives Lucke and Dunlap, experts in cell phone extraction

analysis and historical cell site analysis, respectively, testified to the phone

records between Appellant, Ms. Smith, Mr. Bullock and the victim and the

approximate location of their phones during the time of the murder.

        The facts underlying this appeal are as follows. At approximately 8:00

a.m. on June 14, 2016, the victim’s body was found in a “dark” and “desolate”

location in Fairmount Park. Notes of Testimony (N.T.) 2/21/18 at 30. The

victim’s body was discovered lying face down, her hands were on the back of

her head and were handcuffed together with “real handcuffs.” Id. at 149.

The victim’s body was located 176 feet from the “dark” roadway inside

Fairmount Park, on the edge of the tree line, in the overgrown brush. Id. at

44, 146. The victim died from a single gunshot wound to the back of her

head. N.T. 2/22/18 at 192-193. The victim’s body also suffered a stab wound

to her upper left back, slice marks on her back and earlobe, deep scrapes on

her elbows, and bruises on her arms, feet and wrists. Id. at 179-186. The

victim had a latex glove shoved down her throat. N.T. 2/21/18 at 156-157.

The victim had no identification or cell phone on her person. Id. at 147.

        The Commonwealth presented evidence that homicide detectives

obtained information that led them to Ms. Raymond’s apartment on June 16,

2016.     N.T. 2/22/18 at 26-27.    Appellant was present at Ms. Raymond’s

apartment. Id. Ms. Raymond agreed to accompany the detectives to the


                                     -3-
J-S42043-19


homicide unit to discuss the victim’s murder. Id. Appellant also agreed to go

with Ms. Raymond.          Id. at 27-28.         Appellant and Ms. Raymond were

transported in separate vehicles. Id. During the car ride, Ms. Raymond told

Detective Burke that Appellant and Ms. Smith told her “they killed [the victim]

. . . and that the reason for the murder was that [the victim] had stolen

approximately $8,500 from [Ms.] Smith.”3 Id. at 33. Upon arrival at the

police station, Appellant was searched and a handcuff key fell out of her

hairstyle. N.T. 2/21/18 at 270. This key opened the handcuffs that bound

the victim’s hands. N.T. 2/22/18 at 83.

        Ms. Raymond gave a statement to homicide Detectives on June 20,

2016.      The Commonwealth introduced Ms. Raymond’s statement as

substantive evidence through Detective Joseph Cento.             Detective Cento

testified that when asked to describe in her own words how and what she

knew about the victim’s death, Ms. Raymond responded, “I know because [Ms.

Smith] told me what happened. [Ms. Smith] said that she took a trip with

[the victim] to Pittsburgh, along with [Appellant]. They went to meet and rob

[Ms. Smith’s] white guy slash sugar daddy. [The victim] and [Appellant] never



____________________________________________


3 This statement was not admitted as substantive evidence of Appellant’s guilt;
it was admitted as a prior inconsistent statement of Danielle Raymond, as Ms.
Raymond attempted to repudiate several statements she made to Detectives
at trial. The Commonwealth was permitted to introduce this statement that
Ms. Raymond made to Detective Burke, which was incorporated into the
“activity sheet” of the investigation, in order to allow the jury to evaluate the
truthfulness of Ms. Raymond’s in-court testimony.

                                           -4-
J-S42043-19


met the guy before, as far as my knowledge. The girls were supposed to take

the guy’s TVs and cars, and the cars were supposed to go to a chop shop.”

N.T. 2/22/18 at 12.    The following exchange between Ms. Raymond and

Detective Joseph Cento was introduced at trial:

     Detective Cento: Did [Ms. Smith] tell you what happened in
     Pittsburgh and what happened to Toy?

     Danielle Raymond: [Ms. Smith] said that they got money from the
     white guy. She said it was $8,500 and then they was coming
     back, and when they got back to the last rest stop, [the victim]
     took the bag with the money out of the car and gave it to her ex-
     boyfriend Marcus.

     Detective Cento: How did [Ms. Smith] know that she gave the bag
     with the money to Marcus?

     Danielle Raymond: [The victim] admitted to it. She said that [the
     victim] said that she was high and that she gave the money to
     somebody, but didn’t remember who it was. There was a fight
     between [the victim] and [Ms. Smith], I’m assuming in
     Philadelphia somewhere. [The victim] and [Appellant] started
     fighting too. [Ms. Smith] wanted to handcuff and put [the victim]
     into the trunk of the car, but they just put her in the backseat.

     Detective Cento: Did they spend time looking for who [the victim]
     gave the money to?

     Danielle Raymond: I don’t know. [The victim] kept saying that
     she didn’t know.

     Detective Cento: Was [Ms. Smith] mad at [the victim] for the
     missing money?

     Danielle Raymond: Yes.

     Detective Cento: Do you know how [the victim] wound up in
     Fairmount Park?

     Danielle Raymond: Yes. Before it even hit the news, [Ms. Smith]
     told me that she stabbed her and went like this. (Indicating poking
     motion at the waist.) [Appellant] was there and was shaking her
     head yes. Then she said that she walked her down there and she
     pistol whipped her and shot her in the back of the head.”

                                    -5-
J-S42043-19


      Detective Cento: [Ms. Smith] said that she was the one that pistol
      whipped [the victim] and shot her?

      Danielle Raymond: Yes.

      Detective Cento: What part did [Appellant] have in the incident?

      Danielle Raymond: She just beat her up. [Appellant] took [the
      victim], and she slammed her down a few times.

      Detective Cento: Did [Appellant] tell you that she did anything
      else to [the victim]?

      Danielle Raymond: She said at first that she didn’t put the cuffs
      on her, but then she did tell me that she was the one who
      handcuffed [the victim].

Id. at 12-15.   Ms. Raymond testified that on June 20, 2016 she gave a

statement to the detectives that on June 17, 2016, she found a fold up knife

in her couch cushion. N.T. 2/21/18 at 221. Ms. Raymond also testified she

told detectives she found Appellant’s wallet or clutch purse “stuck down in the

seat cushion too, with the knife.” Id. Ms. Raymond testified that when asked,

in her interview, if she knew who the knife belonged to, Ms. Raymond

answered “[n]o, but it only could have come from [Appellant]. That’s right

where she was sitting when the detectives came into the house.” Id. at 223.

      In addition to Ms. Raymond’s testimony, the Commonwealth presented

the testimony of Mr. Bullock, co-conspirator to the murder of the victim. Mr.

Bullock testified that Ms. Smith was his girlfriend back in June 2016. N.T.

2/22/18 at 52. He knew Appellant as a friend of Ms. Smith. Id. at 53. Mr.

Bullock testified that Appellant, Ms. Smith and the victim were all present at

Ms. Smith’s house at 2613 Bialy Street on June 13, 2016 around 7:00 p.m.



                                     -6-
J-S42043-19


until approximately 10:00 p.m. Id. at 57. Mr. Bullock testified that the victim

and Appellant left together around 10:00 p.m. Id. at 59. Ms. Smith left the

house after 10:00 p.m. Id. at 59. Mr. Bullock testified that around 1:00,

1:30 a.m. [on June 14, 2016] Ms. Smith called him and asked him to “take a

ride with her somewhere to go pick up some money,” and “she did say that

she was owed some money from [the victim].”         Id. at 60-61.    Ms. Smith

arrived at Bialy Street approximately 15 or 20 minutes later, she was driving

a gray Nissan and the victim was in the passenger seat. Id. at 61-63. Ms.

Smith told Mr. Bullock that they were going to pick up the Appellant around

the block. Id. at 64. Mr. Bullock got into the driver’s seat, Ms. Smith was

sitting behind him, the victim was in the passenger seat and Appellant got into

the back passenger seat. Id. at 64-65. He testified, “[Appellant] was telling

me which way to go,” “she was giving me directions on where to go” for about

“15, 20 minute[s]”. Id. at 67-68. He testified that once they got close to the

destination Appellant “put handcuffs on” the victim.    Id. at 69.   Appellant

“made [the victim] put her hands [behind her head] and then she put the

handcuffs on her.” Id. Appellant said to “put your hands behind . . . the

headrest.” Id. When they arrived at their destination in Fairmount Park, Mr.

Bullock turned the car lights off. Id. at 72. “[Ms. Smith] pulled [the victim]

out of the car after [Appellant] uncuffed her.” Id. at 73. [Ms. Smith] took

one cuff off and [Ms. Smith] kind of picked her up and got her out of the car.

Id. at 74. Then he saw [Ms. Smith] put the cuffs back on her and then they


                                     -7-
J-S42043-19


[Appellant, Ms. Smith, and the victim] went off in the dark. Id. They were

gone for five to ten minutes. Id. at 76. He heard a gunshot. Id. at 77.

Appellant and [Ms. Smith] came running back to the car and he pulled off.

Id. at 77. Appellant started giving him directions to get back to Bialy Street.

Id. at 78.

      Additionally, the Commonwealth presented testimony from the victim’s

sister, Ms. Tynesha Moten.    Ms. Moten testified that on June 14, 2016, at

approximately 12:20 a.m., the victim knocked on her bedroom door. N.T.

2/21/18 at 10-11. Ms. Moten and the victim lived together at that location in

Chester, PA; Ms. Moten was not expecting her sister home. Id. The victim

looked scared and asked Ms. Moten for two hundred dollars. Id. at 11-12.

When Ms. Moten told the victim she did not have the money, the victim asked

her again, “she was kind of, like, whispering did I have the $200. She didn’t

look normal.” Id. at 13. Ms. Moten then saw Ms. Smith coming up the stairs

to her apartment. Id. at 12. Ms. Smith told Ms. Moten that the victim stole

$8,000.00 from her. Id. at 13. When Ms. Moten told Ms. Smith and the victim

they had to leave, “[Ms. Smith], she roughed [the victim] up by the back of

her shirt and tried to force her out the door.” Id. at 14. “[Ms. Smith] grabbed

the back of her shirt and tried to push her out the door.” Id. The victim “tried

to stay in the house,” “[s]he didn’t want to leave.” Id. at 15.      The victim

“told me that she loved me.” N.T. 2/21/18 at 15. Ms. Smith “forced her out




                                     -8-
J-S42043-19


the door,” “physically pushed her out the door.” Id. 15-16. Ms. Moten never

saw her sister again. Id. at 16.

       The Commonwealth presented cell phone records and cell tower data

depicting the communication between and the approximate location of the cell

phones belonging to Appellant, Ms. Smith, the victim, and Mr. Bullock between

June 12, 2016 and June 16, 2016. Detective Thorsten Lucke testified as an

expert in cell phone extraction analysis. Detective Lucke obtained the phone

call and text message logs from the four cell phones belonging to Appellant,

the victim, Ms. Smith and Mr. Bullock. Detective Lucke testified that Appellant

called Ms. Smith on June 14, 2016 at 12:08 a.m., and the phone call lasted

for 7 minutes and 41 seconds. N.T. 2/22/18 at 107. At 12:55 a.m. Appellant

received a call from Ms. Smith that lasted 4 minutes and 20 seconds. Id. at

108.   At 12:59 a.m., Appellant placed a call to Mr. Bullock that lasted 42

seconds.   Id. at 116.   At 1:00 a.m., Appellant placed another call to Mr.

Bullock that lasted 26 seconds. Id. At 1:02 a.m., Appellant called Mr. Bullock,

and that call lasted 49 seconds. Id. At 1:03 a.m., Appellant placed a call to

Ms. Smith that lasted 7 seconds. Id. at 108. At 1:03 a.m., Appellant placed

a call to Mr. Bullock that lasted 2 seconds. Id. at 116. Almost immediately,

Appellant placed another call to Ms. Smith that lasted 1 minute and 20

seconds. Id. at 108-109. At 1:04 a.m., Appellant placed a call to Mr. Bullock

that lasted for 52 seconds. Id. at 116. At 1:04 a.m., Appellant placed a call

to Ms. Smith that lasted for 2 minutes and 41 seconds. Id. at 109. At 1:07


                                     -9-
J-S42043-19


a.m., Appellant placed an outgoing call to Mr. Bullock that lasted for 1 minute

and 19 seconds. Id. at 116. At 1:08 a.m., Appellant placed a call to Ms.

Smith that lasted for 37 seconds. Id. at 109. At 1:09 a.m., Appellant placed

a call to Mr. Bullock that lasted for 8 minutes and 37 seconds. Id. at 116. At

1:11 a.m., Appellant placed an outgoing call to Ms. Smith that lasted for 6

minutes and 25 seconds. Id. at 109. Finally, at 1:25 a.m. Appellant placed

a call to Ms. Smith that lasted for 1 minute and 45 seconds. Id.

      Detective James Dunlap testified as an expert in historical cell site

analysis. Through evidence obtained from their cell phones, Detective Dunlap

testified that Appellant, Ms. Smith and the victim arrived in Pittsburgh around

1:00 am on June 12, 2016. N.T. 2/22/18 at 154-154. All three women used

the cell towers in Pittsburgh for about 24 hours, until June 13, 2016 at 1:00

a.m. Id. The cell phone tower evidence put all three women on the path

from Pittsburgh back to Philadelphia on June 13, 2016. Id. at 155. All three

women used their phones in the State College area between 8:45 a.m. and

9:09 a.m. on June 13, 2016. Id. The last call for Appellant before she got to

Philadelphia is at 1:04 p.m. on June 13, 2016. Id. at 156.

      Detective Dunlap testified that the victim’s phone was in the general

geographical area surrounding 2613 Bialy Street, Ms. Smith’s house, from

7:10 p.m. until 10:23 p.m. on June 13, 2016. Id. at 157. Detective Dunlap

testified that 10:23 p.m. on June 13, 2016 was the last time the network was

able to connect with the victim’s phone. Id. at 159. He testified that means


                                    - 10 -
J-S42043-19


that at 10:23 p.m. the victim’s phone was either dead, the battery pulled out

or the phone was turned off. N.T. 2/22/18 at 153-158. Detective Dunlap

testified that neither Appellant, Ms. Smith or Mr. Bullock tried to call or connect

with the victim’s phone after 10:23 p.m. on June 13, 2016.            Id. at 159.

Detective Dunlap testified that all the calls received on the victim’s phone after

10:23 p.m. went to voicemail or were not connected. Id. at 158-159.

      Detective Dunlap testified that during the period of 9:55 p.m. and 10:26

p.m. on June 13, 2016, Appellant’s phone was moving around in a three

square mile area in Southwest Philadelphia, in the same area where Ms.

Smith’s house is located.    Id. at 160. Detective Dunlap testified that Ms.

Smith’s phone was in the Southwest Philadelphia area close to her house

between 5:42 p.m. and 11:50 p.m. on June 13, 2016. Id. at 162. Detective

Dunlap testified that Mr. Bullock’s phone had 18 network activities between

6:17 p.m. on June 13, 2016 and 1:11 a.m. on June 14, 2016, using two towers

that cover the address of 2613 Bialy Street, Ms. Smith’s house. Id. at 163.

Detective Dunlap testified that all four phones belonging to Appellant, the

victim, Ms. Smith, and Mr. Bullock “in that time frame are in that Southwest

Philadelphia area.” Id. at 163.

      Additionally, Detective Dunlap testified that Ms. Smith’s phone used cell

phone towers in the Chester area, the location of the victim’s sister’s house,

between 12:41 a.m. and 12:49 a.m. on June 14, 2016. Id. at 164. Detective

Dunlap testified that Ms. Smith’s phone then used cell towers that


                                      - 11 -
J-S42043-19


demonstrated her phone went back to Philadelphia, specifically, to the Bialy

Street area where her house is located, at 1:25 a.m. Id. Detective Dunlap

testified that at 1:39 a.m. Ms. Smith’s phone was moving, and at 2:00 a.m.

and at 2:21 a.m. her phone used a tower below [Fairmount] park. Id. at 165.

Detective Dunlap testified that Appellant’s phone, between 1:33 a.m. and

2:18 a.m. on June 14, 2016, was moving north, and was using the tower in

the area of [Fairmount] park from 1:53 a.m. and 2:18 a.m.          Id. at 166.

Detective Dunlap testified that Appellant’s phone had calls at 1:59 a.m., and

then there was a break until 2:18 a.m. . . . then there was a call at 2:20 a.m.

and then a break to 3:05 a.m. Id. at 167-168. Detective Dunlap testified

that there was no activity on Mr. Bullock’s phone between 1:17 a.m. and 8:32

a.m. on June 14, 2016. Id. at 165.

      The Commonwealth presented testimony from Sergeant James Russell,

the first police personnel to arrive on the scene. At approximately 8:30 a.m.

on June 14, 2016, Sgt. Russell testified that he received a radio assignment

for “a woman down” at 5300 Georges Hill, inside Fairmount Park, directly

behind the Mann Music Center. Id. at 25-28. Sgt. Russell testified that the

spot Ms. Bryant’s body was found was in “an area I frequent,” “it’s a desolate

area,” “not very well-lit” and “very poor lighting.” Id. at 30. He described

the location Ms. Bryant’s body was found as “picnic area No. 1 . . . an open

air picnic area covered by a roof.” Id. at 31. Sgt. Russell agreed that a more

accurate description of the area is a pavilion. Id. “In the four years I’ve been


                                     - 12 -
J-S42043-19


there, I’ve never seen any lights in the area.” Id. at 30-31. Sgt. Russell

indicated that he has had the opportunity to go to that area at night and

testified he cannot see anything at night and “[y]ou need spotlights or direct

lighting.” Id. at 31-32. “I enter [Fairmount Park] from 52nd street . . . there’s

a small path . . . once you drive past this path, there’s no lighting [in the area

where the victim’s body was found] . . . even though there’s a light pole . . .

in the four years I’ve been there [the lights underneath the pavilion] never

worked. So it’s very dark. . . . I’ll shed my spotlight of my vehicle . . . in this

area to see if there’s anyone back there.” Id. at 44. Sgt. Russell was asked,

“are you able to see into the tree line at all [where the victim’s body was

found]?” and he testified, “[n]o, I can’t.” Sgt. Russell testified that “[i]t’s very

difficult to see if anything would be in [the picnic area] without the aid of a

light.”   Id. at 45.   Sgt. Russell testified Ms. Bryant’s body was located

approximately 40-50 yards from Georges Hill Rd., the only access road to the

location. Id. at 29, 39. He observed “on the left side [of the body] a large

pool of blood or large area where blood was, some scratches on the back of

the neck, and what I believe to be a puncture wound to the back of the neck

and head.” Id. at 41.

      Crime Scene Unit Officer Michael Maresca testified that the victim’s body

was discovered “toward the brush line, the overgrown grass,” 176 feet from

the Georges Road and 92 feet from the pavilion. N.T. 2/21/18 at 145-146.

Officer Maresca testified that “we actually did a complete search of that area


                                      - 13 -
J-S42043-19


to the highway line. About another 100 yards . . . into the overgrown bushes,

we walked back in there.” Id. at 147.

       The Commonwealth and defense stipulated that “if Michelle Jones was

was called to testify, she would testify that on Thursday, January 5, 2017, she

got into an argument with the [Appellant]. And the [Appellant] said, ‘I can’t

wait to see you bitches in the street. Another body don’t mean shit to me.’ ”

N.T. 2/22/18 at 203.

       Appellant proceeded to a jury trial and was found guilty of first degree

murder, robbery, kidnapping, unlawful restraint, PIC, and conspiracy.

Appellant filed a timely post-sentence motion on March 7, 2018.4 On June 21,

2018, the trial court denied her post-sentence motion.          On July 16, 2018,

Appellant filed this timely direct appeal.5        Appellant presents the following

issue(s) for our review:

       1. Whether the adjudication of guilt for First Degree Murder is
          based upon insufficient evidence where the Appellant did not
          shoot the decedent, where there is no proof that the Appellant
          stabbed the decedent, where the recovered knife was not
          linked forensically to the stab wounds, where there was no
          proof that the Appellant knew that Shintele Smith was armed
          with a gun and where the evidence that she intended to kill was
          derived solely from speculation conjecture and guess?

       2. Whether the adjudication of guilt is against the weight of the
          evidence and shocking to one’s sense of justice where there
____________________________________________


4Appellant’s post sentence motion included a challenge to the weight of the
evidence. Appellant’s Post Sentence Motion, 3/7/2018 at ¶ 3.

5 Appellant filed her timely statement of errors complained of on appeal on
July 27, 2018. The trial court entered its opinion on October 15, 2018.


                                          - 14 -
J-S42043-19


         was no specific physical evidence linking Appellant to the
         crimes, where the cooperating co-defendant was a corrupt and
         polluted source who had lied on previous occasions to the
         police, where the cell phone evidence proved unequivocally
         that the cooperating witness had lied to the jury about material
         facts, where Danielle Raymond’s testimony about what the
         Appellant had admitted to was confused and confusing and
         where the police had failed to locate the victim’s boyfriend
         Marcus to corroborate the Commonwealth’s theory of motive?

Appellant’s Brief at 6 (reordered for ease of discussion).

          Sufficiency of the Evidence for First Degree Murder

      Appellant first challenges the sufficiency of the evidence to establish her

conviction for First Degree Murder.     Id. at 24.   This Court’s standard for

reviewing sufficiency of the evidence claims is as follows:

      Whether viewing all the evidence admitted at trial in the light most
      favorable to the verdict winner, there is sufficient evidence to
      enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt my means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Fortson, 165 A.3d 10, 14–15 (Pa. Super. 2017) (citation

and internal brackets omitted) (some formatting), appeal denied, 174 A.3d

558 (Pa. 2017). “The task of an appellate court in reviewing the sufficiency


                                     - 15 -
J-S42043-19


claim is to determine whether, accepting as true all the evidence and all

reasonable inferences therefrom, upon which, if believed, the jury could

properly have based its verdict, it is sufficient in law to prove beyond a

reasonable doubt that the accused is guilty of the crime or crimes of which he

has been convicted. Commonwealth v. Craig, 370 A.2d 317, 320–21 (Pa.

1977). If the factfinder reasonably could have determined from the evidence

adduced that all of the necessary elements of the crime were established, than

that   evidence    will    be   deemed   sufficient   to   support   the   verdict.

Commonwealth v. Wood, 637 A.2d 1335, 1343 (Pa. Super. 1994).

       Appellant argues that the evidence is insufficient to prove beyond a

reasonable doubt that she possessed the specific intent to kill the victim.

Appellant’s brief at 25.

       While this writer must concede that giving the Commonwealth the
       benefit of all reasonable inferences to be drawn from the evidence
       there is sufficient evidence to conclude that Appellant participated
       in the Kidnapping and other related offenses, it is in no way
       conceded that sufficient evidence existed to convict the Appellant
       of First Degree Murder. Given that there are no admissions made
       to [Ms.] Raymond that Appellant agreed to kill [the victim], that
       there is no evidence that the Appellant knew that [Ms.] Smith was
       armed with a hand gun, that [Mr.] Bullock never testified that he
       overheard any discussion between [Ms.] Smith and Appellant
       about killing [the victim] and that [Ms.] Smith admitted to
       stabbing and shooting [the victim], it is just speculation,
       conjecture and guess that the Appellant intended to kill [the
       victim]. Because the evidence presented at trial was not strong
       enough to prove beyond a reasonable doubt that the Appellant
       shared the intent to kill belonging to [Ms.] Smith and [Ms.] Smith
       alone, the Appellant’s conviction for Frist Degree Murder should
       be reversed.

Id.

                                      - 16 -
J-S42043-19


      A criminal homicide constitutes murder of the first degree when it is

committed by an intentional killing. 18 Pa.C.S. § 2502. Intentional killing is

defined as “killing by means of poison, or by lying in wait, or by any other kind

of willful, deliberate and premeditated killing.” Id. To establish the offense

of first-degree murder, the Commonwealth must prove, (1) a human being

was unlawfully killed; (2) the defendant was responsible for the killing; and

(3) the defendant acted with malice and a specific intent to kill.

Commonwealth v. Padilla, 80 A.3d 1238, 1244 (Pa. 2013). For first degree

murder, a killing is with malice if the perpetrator acts with an intent to kill; “it

is the specific intent to kill which distinguishes murder in the first degree from

lesser grades of murder.”     Commonwealth v. Simpson, 754 A.2d 1264,

1269 (Pa. 2000).

      Appellant is only challenging the element of specific intent to kill for first

degree murder, and we will focus our analysis on that element only. “Specific

intent to kill can be inferred from the use of a deadly weapon upon a vital part

of the victim’s body.” See Commonwealth v. Padilla, 80 A.3d 1238, 1244

(Pa. 2013).     Where the accused did not deliver the deadly blow, the

Commonwealth must prove that an accomplice or co-conspirator had the

specific intent to kill the victim and cannot rely on the specific intent of the

person who delivered the fatal blow.

      [T]he jury may convict the defendant as an accomplice so long as
      the facts adequately support the conclusion that he or she aided,
      agreed to aid, or attempted to aid the principal in planning or
      committing the offense, and acted with the intention to promote

                                      - 17 -
J-S42043-19


      or facilitate the offense.[8] The amount of aid “need not be
      substantial so long as it was offered to the principal to assist him
      in committing or attempting to commit the crime.” However,
      simply knowing about the crime or being present at the scene is
      not enough.

            8Thus, relative to accomplice liability for first-degree
            murder, the Commonwealth must prove that the
            defendant harbored a specific intent to kill; it is not
            sufficient to prove that the defendant was an
            accomplice to homicide generally, and that the
            principal had the requisite intent.

Commonwealth v. Markman, 916 A.2d 586, 597–98 (Pa. 2007) (internal

citations omitted).     “To determine the kind of homicide of which the

accomplice is guilty, it is necessary to look to his state of mind; the requisite

mental state must be proved beyond a reasonable doubt to be one which the

accomplice harbored and cannot depend upon proof of the intent to kill only

in the principal.”    Commonwealth v. Bennett, 57 A.3d 1185, 1197 (Pa.

2012) (internal quotation marks omitted).

      Additionally, the Pennsylvania Supreme Court clarified the general rule

that each member of a conspiracy to commit murder can be convicted of

murder of the first degree, regardless of who inflicted the fatal wound.

      [S]imple application of the co-conspirator rule to cases of first
      degree murder would alleviate the Commonwealth's burden of
      proving an essential element of the crime. If the general rule of
      co-conspirator liability applied to eliminate the need to establish
      the existence of specific intent, then an accused conspirator could
      be culpable for first degree murder without proof that the accused
      shared the specific intent to kill, the element which distinguishes
      first degree murder from all other forms of homicide. Such a result
      was clearly not contemplated by the legislature when it delineated
      the elements distinguishing the various degrees of homicide. See
      18 Pa.C.S. §§ 2502(a) and (b). . . . To be guilty of first degree

                                     - 18 -
J-S42043-19


      murder, each co-conspirator must individually be found to possess
      the mental state necessary to establish first degree murder-the
      specific intent to kill.

Commonwealth v. Wayne, 720 A.2d 456, 464 (Pa. 1998). The Pennsylvania

Supreme Court additionally illuminated,

      In reconciling the conflict between conspiratorial liability and the
      specific intent requirement of first-degree murder presented in
      Wayne, this Court concluded that a pure application of the
      principles of conspiratorial liability to the crime of first-degree
      murder would improperly relieve the Commonwealth of its burden
      of proving that the defendant personally maintained the specific
      intent to kill. . . . [T]his Court concluded that, because of the
      seriousness of the penalty involved, the specific intent element of
      first-degree murder should be elevated above principles of
      conspiratorial liability.

Simpson, 754 A.2d at 1274.          Our Supreme Court clarified, “[t]o allow a

conviction for first degree murder to stand without proof beyond a reasonable

doubt establishing that the accused actually harbored the specific intent to

kill, would be unconscionable. Wayne, 720 A.2d 456, 464 (Pa. 1998).

      In reviewing the sufficiency of the evidence, this Court is not sitting as

the jury, reweighing the evidence or judging the credibility of the witnesses.

The jury heard the evidence presented at trial, the jury weighed and judged

the credibility of the witnesses and the jury returned a verdict. In reviewing

the sufficiency of the evidence for first degree murder, the role of the appellate

court is to review the whole record, in the light most favorable to the

Commonwealth,      to   determine     if   the   inferences   suggested   by   the

Commonwealth are reasonable to permit the jury to find that the Appellant

possessed the specific intent to kill the victim. When we review evidence in a

                                      - 19 -
J-S42043-19


light most favorable to the Commonwealth, we are not obliged to outright

ignore undisputed evidence so as to strengthen the reasonableness of

inferences we draw from the remaining evidence. See Commonwealth v.

Predmore, 199 A.3d 925, 934 (Pa. Super. 2018), appeal denied, 208 A.3d

459 (Pa. 2019). Instead, we review all of the evidence, and ascertain whether

certain inferences suggested by the Commonwealth are reasonable; that is,

whether it is reasonable to permit a jury to conclude that Appellant possessed

the specific intent to kill the victim in the circumstances of this case. Id.

      Where the accused did not deliver the deadly blow, circumstantial

evidence can be used to show that the accused possessed the specific intent

to kill the victim. The Commonwealth can prove the specific intent to kill from

circumstantial evidence. Simpson, 754 A.2d at 1269.

      The trier of fact found that the defendant had the requisite mental
      state to convict of murder of the first degree and other charges.
      Such resolution of factual issues is solely within the province of
      the jury and an appellate court will not disturb the jury's findings
      when there is support in the record for the verdict. The existence
      of a shared criminal intent between the principal and his
      accomplice may be inferred from the circumstances or acts of the
      slayer and accomplice committed shortly after the slaying.

Commonwealth v. Bachert, 453 A.2d 931, 935 (Pa. 1982). When a court

is reviewing a sufficiency of evidence claim, “[b]oth direct and circumstantial

evidence must be considered equally.” Commonwealth v. Carson, 592 A.2d

1318, 1320 (Pa. Super. 1991). We have held that a specific intent to kill can

be inferred from the circumstances surrounding an unlawful killing.

Commonwealth v. Robertson, 874 A.2d 1200, 1207 (Pa. Super. 2005).

                                     - 20 -
J-S42043-19


Moreover, the necessary element of intent may be inferred from the

circumstances     even   though   direct   evidence    thereof   is   lacking.   See

Commonwealth v. Cross, 331 A.2d 813, 814 (Pa. Super. 1974).

      The evidence showed that Appellant and Ms. Smith shared the same

motive to kill the victim; the three women participated in a robbery and the

victim stole the proceeds of that robbery. The evidence showed that Appellant

and Ms. Smith both fought with the victim. Appellant was with the victim and

Ms. Smith after returning to Philadelphia from 7:00 p.m. until approximately

10:00 p.m. in the hours before the victim was murdered. Appellant was in

communication with Ms. Smith before Ms. Smith and the victim arrived at the

victim’s house at 12:20 a.m. Appellant made 13 phone calls to Ms. Smith and

Mr. Bullock between 12:59 a.m. and 1:25 a.m.                 The Commonwealth

demonstrated that Appellant provided the handcuffs to incapacitate the victim,

gave the directions to the dark and desolate location of the murder,

handcuffed the victim as they got close to the location of the murder, and

assisted in taking the handcuffed victim into the dark location at 2:00 in the

morning where, after approximately 5-10 minutes, the victim was ultimately

shot in the back of her head, all circumstantial evidence of Appellant’s specific

intent to kill the victim.

      The Commonwealth, therefore, presented direct evidence that Appellant

had a motive to kill the victim, and provided circumstantial evidence of

Appellant’s specific intent to kill the victim.       Additionally, when deciding


                                     - 21 -
J-S42043-19


whether a defendant had the specific intent to kill, a court should consider all

of the evidence regarding the defendant's and his co-conspirators' words and

conduct and the attending circumstances that may show the defendant's state

of mind at the time of the killing. Commonwealth v. Hannibal, 753 A.2d

1265, 1270–71 (Pa. 2000). The jury could reasonably infer consciousness of

guilt from the fact that the Appellant hid the handcuff key in her hairstyle, hid

a knife down the couch cushion in her cousin’s house, and threatened Michelle

Jones that “another body don’t mean shit to me.” See Commonwealth v.

Ward, 188 A.3d 1301, quoting Commonwealth v. Paddy, 800 A.2d 294,

319 (Pa. 2002) (“[A]ttempts by a defendant to suppress evidence are

admissible to demonstrate his or her consciousness of guilt”).

      Accepting as true all the evidence and all reasonable inferences

therefrom, upon which, if believed, the jury could properly have based its

verdict, we find the evidence sufficient in law to prove beyond a reasonable

doubt that the Appellant had the specific intent to kill the victim. See Craig,

370 A.2d at 320–21. Based on the foregoing, Appellant is not entitled to relief.

                           Weight of the evidence

      Next, Appellant contends that the “adjudication of guilt is against the

weight of the evidence and shocking to one’s sense of justice.” Appellant’s

Brief at 6. A true weight of the evidence challenge concedes that sufficient

evidence exists to sustain the verdict, but questions the evidence that the jury

chose to believe. Commonwealth v. Thompson, 106 A.3d 742, 758 (Pa.


                                     - 22 -
J-S42043-19


Super. 2014). For that reason, the trial court need not view the evidence in

the light most favorable to the verdict winner, and may instead use its

discretion in concluding whether the verdict was against the weight of the

evidence. Commonwealth v. Widmer, 744 A.2d 745, 751 n.3 (Pa. 2000).

Appellate review of a weight claim is a review of the trial court’s exercise of

discretion in denying the weight challenge raised in the post-sentence motion;

this court does not review the underlying question of whether the verdict is

against the weight of the evidence. See Commonwealth v. Talbert, 129

A.3d 536, 545-46 (Pa. Super. 2015).

      A reversal of a verdict is not necessary unless it is so contrary to
      the evidence as to shock one’s sense of justice. The weight of the
      evidence is exclusively for the finder of fact, who is free to believe
      all, none or some of the evidence and to determine the credibility
      of the witnesses. The fact-finder also has the responsibility of
      resolving contradictory testimony and questions of credibility. We
      give great deference to the trial court’s decision regarding a
      weight of the evidence claim because it had the opportunity to
      hear and see the evidence presented.

Commonwealth v. Roane, 204 A.3d 998, 1001 (Pa. Super. 2019) (internal

citations and quotation marks omitted).

      One of the least assailable reasons for granting or denying a new
      trial is the lower court's conviction that the verdict was or was not
      against the weight of the evidence and that a new trial should be
      granted in the interest of justice. This does not mean that the
      exercise of discretion by the trial court in granting or denying a
      motion for a new trial based on a challenge to the weight of the
      evidence is unfettered. . . . The term “discretion” imports the
      exercise of judgment, wisdom and skill so as to reach a
      dispassionate conclusion within the framework of the law, and is
      not exercised for the purpose of giving effect to the will of the
      judge. Discretion must be exercised on the foundation of reason,
      as opposed to prejudice, personal motivations, caprice or arbitrary

                                     - 23 -
J-S42043-19


      actions. Discretion is abused where the course pursued represents
      not merely an error of judgment, but where the judgment is
      manifestly unreasonable or where the law is not applied or where
      the record shows that the action is a result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (internal citations

omitted). A verdict is said to be contrary to the evidence such that it shocks

one’s sense of justice when “the figure of Justice totters on her pedestal,” or

when “the jury’s verdict, at the time of its rendition, causes the trial judge to

lose his breath, temporarily, and causes him to almost fall from the bench,

then it is truly shocking to the judicial conscience.” Commonwealth v.

Davidson, 860 A.2d 575, 581 (Pa. Super. 2004) (citations omitted). “In order

for a defendant to prevail on a challenge to the weight of the evidence, the

evidence must be so tenuous, vague and uncertain that the verdict shocks the

conscience of the court.” Talbert, 129 A.3d at 545-46 (internal quotation

marks and citation omitted). As our Supreme Court has made clear, reversal

is only appropriate “where the facts and inferences disclose a palpable abuse

of discretion[.]” Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014)

(internal citations omitted).

      Appellant argues that the trial court abused its discretion in denying her

motion for a new trial because

      there was no physical evidence linking the Appellant to the actual
      murder of Toy Bryant. . . . the Appellant’s admission to [Ms.]
      Raymond was that she stayed in the car when [Ms.] Bryant was
      murdered. The cooperating co-defendant Keith Bullock was a
      corrupt and polluted source. . . . [Ms.] Raymond’s statement and
      her testimony was confused and confusing. . . . Detectives failed

                                     - 24 -
J-S42043-19


      to locate Marcus [Ms. Bryant’s boyfriend] to corroborate the
      Commonwealth’s theory of motive.

Appellant’s brief at 21. In denying Appellant’s motion for a new trial, the trial

court determined it was not against the weight of the evidence for the jury to

credit the compelling circumstantial evidence “that the handcuffs used in the

kidnapping and murder were directly linked to [Appellant] through the

handcuff key that she had concealed under her hair weave.”            Trial Court

Opinion (TCO) at 11.     “Moreover, the evidence established that after the

murder, during which the decedent was repeatedly stabbed, [Appellant]

concealed a knife in the couch cushion of her [cousin], Danielle Raymond.”

Id.

      As to Appellant’s claims pertaining to Keith Bullock, the trial court opined

that some inconsistencies in the Commonwealth’s evidence do not entitle a

defendant to a new trial. Id. The trial court pointed out that the jury heard

Mr. Bullock testify that he did not tell police all the details surrounding [the

victim’s] death when he first spoke to police, but eventually he told police

everything he knew. TCO at 12. The trial court concluded that even though

Mr. Bullock was an accomplice and despite any inconsistencies in his

testimony, the jury was free to credit his testimony and his testimony was

strongly corroborated by other evidence in the case. Id.

      Next, as to Appellant’s argument that “Danielle Raymond’s testimony

about what defendant admitted to was confused and confusing,” the trial court

observed that while Ms. Raymond’s trial testimony was inconsistent with her

                                     - 25 -
J-S42043-19


police statement, a prior inconsistent statement is admissible as substantive

evidence even when the witness repudiates the prior statement during her

testimony at trial.   Id.   Such prior inconsistent statements alone may be

sufficient to sustain a guilty verdict. Id. Accordingly, the jury was free to

evaluate Raymond’s credibility and to credit the clear and highly inculpatory

statement that she gave to police notwithstanding her testimony at trial. Id.

      A prior inconsistent statement is admissible as substantive evidence

even when the witness repudiates the prior statement during his testimony at

trial. See Commonwealth v. Brown, 52 A.3d 1139, 1169-71 (Pa. 2012).

As long as the Commonwealth proves that the statement was signed by the

witness and adopted at some time prior to trial, it is covered by a hearsay

exception. Id.; See also Commonwealth v. Brown, 134 A.3d 1097, 1104

(Pa. Super. 2016) (although witnesses recanted at trial, the jury was free to

credit the witnesses’ prior inconsistent statements over their recantations.).

Additionally, “the weight of the evidence is exclusively for the finder of fact,

who is free to believe all, none or some of the evidence and to determine the

credibility of the witnesses.” Roane, 204 A.3d at 1001.

      Lastly, the trial court opined that whether or not the victim gave the

money to Marcus had little probative value. TCO at 13. The trial court opined

that the Commonwealth’s evidence established motive by demonstrating that

the victim stole the money from Ms. Smith and Appellant, and then refused

or was unable to return it to them. Id. Accordingly, the trial court concluded,


                                     - 26 -
J-S42043-19


the Commonwealth’s failure to call Marcus as a witness did not, in any manner,

undermine the strength of the case. Id.

      Applying the proper standard to this case, we conclude that the trial

court did not abuse its discretion in denying Appellant’s request for a new trial

based on her claim that the verdict was against the weight of the evidence.

Appellant essentially requests that we reassess and reweigh the evidence

presented at trial. We cannot and will not do so. The jury, as finder of fact,

had the duty to determine the credibility of the testimony and evidence

presented at trial.    See Talbert, 129 A.3d 546.          The jury found that the

credible evidence demonstrated that Appellant possessed the specific intent

to kill Toy Bryant. We must give the gravest consideration to the trial court's

conclusion because it is the trial court, and not the appellate court, that had

the   opportunity     to   hear   and   see      the   evidence   presented.   See

Commonwealth v. Cramer, 195 A.3d 594, 601 (Pa. Super. 2018) (internal

quotation marks omitted).         We discern no abuse of discretion in the trial

court’s denial of Appellant’s weight challenge.

      Judgment of sentence affirmed.

      Judge Ott joins the Memorandum.

      Judge Kunselman concurs in the result.




                                        - 27 -
J-S42043-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/19




                          - 28 -